Exhibit 10.1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDMENT NO. 3

to

ASSIGNMENT AGREEMENT

This AMENDMENT TO ASSIGNMENT AGREEMENT (“Amendment”), effective as of March 30,
2009 (the “Amendment Date”), is made and entered into by and between
PHARMACYCLICS, INC., a Delaware corporation having a place of business at 995
East Arques Avenue, Sunnyvale, California 94085, (“Pharmacyclics”) and CELERA
CORPORATION having a place of business at 1401 Harbor Bay Parkway, Alameda,
California 94502 (“Celera”). Pharmacyclics and Celera may each be referred to
herein individually as a “Party” or, collectively, as “Parties.”

WHEREAS, Applera Corporation, through its Celera Group, entered into an
assignment agreement with Pharmacyclics, effective as of April 7, 2006, whereby
the Celera Group assigned to Pharmacyclics certain proprietary technology and
know-how related to the Celera Programs, including but not limited to the HDAC
Program (the “Original Assignment Agreement”);

WHEREAS, Pharmacyclics and the Applera Corporation, through its Celera Group,
subsequently executed Amendment No. 1 to the Original Assignment Agreement,
effective May 12, 2008, in order to amend certain payment terms of the
Assignment Agreement relating to [***] (the “First Amendment”);

WHEREAS, Pharmacyclics and Celera Corporation, through its Celera Group,
subsequently executed Amendment No. 2 to the Original Assignment Agreement,
effective March 2, 2009, in order to amend certain payment terms of the
Assignment Agreement relating to [***] (the “Second Amendment”) (the Original
Assignment Agreement, as amended by the First Amendment and the Second
Amendment, hereinafter the “Assignment Agreement”);

WHEREAS, Pharmacyclics desires that certain terms of the Assignment Agreement
should be amended; and

WHEREAS, Celera desires that such terms should be amended, subject to the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Pharmacyclics and Celera hereby
agree as follows:

1. In General.

All terms defined in the Assignment Agreement shall have a meaning in this
Amendment as in the Assignment Agreement, unless otherwise expressly defined in
this Amendment.



--------------------------------------------------------------------------------

2. Amendment of the Assignment Agreement.

2.1 Payment by Pharmacyclics. Pharmacyclics will pay to Celera $1,000,000, due
upon execution of this Amendment. The foregoing payment will be fully creditable
against any amounts otherwise payable by Pharmacyclics to Celera under the
Assignment Agreement.

2.2 Amendment of Section 6.5. Section 6.5 of the Assignment Agreement is hereby
amended to read in its entirety as follows:

6.5 Term of Royalties Payments. Pharmacyclics’ obligation to pay Royalties under
Section 6.4 will continue, on an Assigned Product-by-Assigned Product basis, in
each country of the world:

 

  (a) In the case of any Assigned Product described in Section 1.5, Section 1.28
(except in the case of Assigned Products described in Section 1.28(b)(iii)) and
Section 1.35 (except in the case of Assigned Products described in
Section 1.35(b)(iii)) for as long as the manufacture, use, sale, offer for sale
or import of such Assigned Product is covered by a Celera Patent in the country
in which such Assigned Product is used or sold.

 

  (i) With respect to an Assigned Product that is an [***] (including, without
limitation, [***], any backup [***] and [***]):

(1) Royalties will be due only when the sale of such [***] is covered by a Valid
Claim of a Celera Patent in the country in which such product is sold; and

(2) If an [***] is covered by a Valid Claim of a Celera Patent in the country of
sale, but if the product is nonetheless subject to generic competition, then the
royalty rate will be reduced from [***]% to [***]% with respect to sales in such
country [***] and its territories.

 

  (b) In the case of any Assigned Product described in Section 1.28(b)(iii), for
a period of [***] years beginning on the date of first commercial sale of such
Assigned Product.

3. Reference to and Effect on the Assignment Agreement.

3.1 Pursuant to Section 13.1 of the Assignment Agreement, this Amendment shall
be effective upon the Amendment Date, whereupon the Assignment Agreement shall
be, and hereby is, amended as set forth herein.

3.2 On and after the Amendment Date, each reference in the Assignment Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Assignment Agreement as amended hereby. No
reference to this Amendment need be made in any instrument or document at any
time referring to the Assignment Agreement, a reference to the Assignment
Agreement in any of such to be deemed to be a reference to the Assignment
Agreement as amended hereby.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.3 All provisions of the Assignment Agreement not expressly modified by this
Amendment shall remain in full force and effect.

4. Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute a single
instrument.

IN WITNESS THEREOF, the Parties have caused this Amendment to be duly executed
by their respective duly authorized officers as of the Amendment Date.

 

PHARMACYCLICS, INC.

(“Pharmacyclics”)

   

CELERA CORPORATION

(“Celera”)

By:  

/s/    Robert W. Duggan

    By:  

/s/    Kathy Ordonez

Print Name:  

Robert W. Duggan

    Print Name:  

Kathy Ordonez

Title:  

Chairman & CEO

    Title:  

CEO

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.